Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 13, 2016

                                    No. 04-15-00473-CV

    TEXAS DEPARTMENT OF INSURANCE—Division of Workers’ Compensation and
               Commissioner Ryan Brannan, in his official capacity,
                                 Appellants

                                             v.

                                    Dale BRUMFIELD,
                                         Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-07374
                          Honorable Larry Noll, Judge Presiding


                                       ORDER
Sitting:     Karen Angelini, Justice
             Patricia O. Alvarez, Justice
             Jason Pulliam, Justice

    Appellee’s motion for extension of time to file a motion for rehearing en banc is
GRANTED. The motion is due on August 1, 2016.


                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court